DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 02/02/2021 in which claims 15,18 are currently amended while claim 17 has been canceled. By this amendment, claims 1-16,18-20 are now pending in the application.
Allowable Subject Matter
Claims 1-16,18-20 are allowed over the prior art of record.
Reasons for allowance were already given in office action paper No./mail date 20210107 particularly since indicated allowable then claim 17 now canceled has been incorporated in parent claim 15. Reasons for allowance were also given for claims 1-14.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 7,854,282 to Lee et al., (Lee) discloses the general state of the art regarding a hybrid electric vehicle that provides payload, safety and performance capacities similar to a comparable vehicle of a given vehicle class.
USPAT 10,442,309 to Goetz in which a traction power source for electric vehicles in a single unit where traction power source integrates several functions, such as the battery and inverter. In addition, further functionalities that are traditionally in separate units can be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        February 10, 2021